Exhibit # -   ALL TIMES ARE IN EASTERN (# attachments)   Eastman Seized Hard Xiaorong You's Lansing
Device        CREATED, DELETED, SENT, RECEIVED, PLACED      Drive (QKX03)     Hard Drive (QKX20)
   23-a                                                  08/29/2017 11:09 PM
  QKX03
                                                                               09/12/2018 11:12 AM
                                                                               09/12/2018 11:51 AM
   23-b                                                  10/01/2017 11:46 AM
  QKX03                                                  02/11/2018 08:32 PM
                                                                               09/12/2018 11:11 AM
                                                                               09/12/2018 11:51 AM
   23-c                                                  08/29/2017 11:09 PM   09/12/2018 11:12 AM
  QKX03                                                                        09/12/2018 11:51 AM
   23-e                                                  08/29/2017 11:09 PM
  QKX03
                                                                               09/12/2018 11:12 AM
                                                                               09/12/2018 11:51 AM
   23-f                                                  08/29/2017 11:09 PM
  QKX03
                                                                               09/12/2018 11:12 AM
                                                                               09/12/2018 11:51 AM
   23-l                                                  02/11/2018 6:36 PM
  QKX03
                                                                               09/12/2018 11:12 AM
                                                                               09/12/2018 11:51 AM
   23-m                                                  08/29/2017 11:09 PM
  QKX03
                                                                               09/12/2018 11:12 AM
                                                                               09/12/2018 11:51 AM
   23-o                                                  08/29/2017 11:09 PM
  QKX03
                                                                               09/12/2018 11:12 AM
                                                                               09/12/2018 11:51 AM
   24-a                                                  08/29/2017 11:09 PM
  QKX03
                                                         08/29/2017 11:09 PM   09/12/2018 11:12 AM
                                                                               09/12/2018 11:51 AM
   24-d                                                  08/29/2017 11:09 PM
  QKX03

                Case 2:19-cr-00014-JRG-CRW Document1185-10 Filed 07/07/20 Page 1 of 7 PageID #:
                                                   2307
Exhibit # -   ALL TIMES ARE IN EASTERN (# attachments)   Eastman Seized Hard Xiaorong You's Lansing
Device        CREATED, DELETED, SENT, RECEIVED, PLACED      Drive (QKX03)      Hard Drive (QKX20)
                                                                              09/12/2018 11:12 AM
                                                                              09/12/2018 11:51 AM
   24-e                                                  08/29/2017 11:09 PM  09/12/2018 11:12 AM
  QKX03                                                                       09/12/2018 11:51 AM
   24-g                                                  08/29/2017 11:09 PM   09/12/2018 11:12 AM
  QKX03                                                                        09/12/2018 11:51 AM
   24-i                                                  08/29/2017 11:09 PM
  QKX03
                                                                               09/12/2018 11:12 AM
                                                                               09/12/2018 11:51 AM
   24-j                                                  08/29/2017 11:09 PM
  QKX03
                                                                               09/12/2018 11:12 AM
                                                                               09/12/2018 11:51 AM
   24-k                                                  08/29/2017 11:09 PM
  QKX03
   24-l                                                  08/29/2017 11:09 PM
  QKX03
                                                                               09/12/2018 11:12 AM
                                                                               09/12/2018 11:51 AM
   24-p                                                  08/29/2017 11:09 PM
  QKX03
                                                                               09/12/2018 11:12 AM
                                                                               09/12/2018 11:51 AM
   24-q                                                  08/29/2017 11:09 PM
  QKX03
                                                                               09/12/2018 11:12 AM
                                                                               09/12/2018 11:51 AM
   24-r                                                  08/29/2017 11:09 PM
  QKX03
                                                                               09/12/2018 11:12 AM
                                                                               09/12/2018 11:51 AM
   24-s                                                  08/29/2017 11:09 PM
  QKX03
                                                                               09/12/2018 11:12 AM
                                                                               09/12/2018 11:51 AM

                Case 2:19-cr-00014-JRG-CRW Document2185-10 Filed 07/07/20 Page 2 of 7 PageID #:
                                                   2308
Exhibit # -   ALL TIMES ARE IN EASTERN (# attachments)          Eastman Seized Hard Xiaorong You's Lansing
Device        CREATED, DELETED, SENT, RECEIVED, PLACED             Drive (QKX03)      Hard Drive (QKX20)
   24-u                                                         08/29/2017 11:09 PM  09/12/2018 11:12 AM
  QKX03                                                                              09/12/2018 11:51 AM
   24-w                                                         08/29/2017 11:09 PM
  QKX03
                                                                                      09/12/2018 11:12 AM
                                                                                      09/12/2018 11:51 AM
   24-z                                                         08/29/2017 11:09 PM   09/12/2018 11:12 AM
  QKX03                                                                               09/12/2018 11:51 AM
                                                         13 -   08/29/2017 11:09 PM
   24-cc
  QKX03
                                                                                      09/12/2018 11:12 AM
                                                                                      09/12/2018 11:51 AM
   25-a                                                         02/11/2018 6:48 PM
  QKX03
                                                                                      09/12/2018 11:12 AM
                                                                                      09/12/2018 11:51 AM
   25-b                                                         08/29/2017 11:09 PM
  QKX03
                                                                                      09/12/2018 11:12 AM
                                                                                      09/12/2018 11:51 AM
   25-i                                                         08/29/2017 11:09 PM   09/12/2018 11:12 AM
  QKX03                                                                               09/12/2018 11:51 AM
   25-j                                                   (2)   08/29/2017 11:09 PM
  QKX03
                                                                                      09/12/2018 11:12 AM
                                                                                      09/12/2018 11:51 AM
   25-m                                                         08/29/2017 11:09 PM
  QKX03
                                                                                      09/12/2018 11:12 AM
                                                                                      09/12/2018 11:51 AM
   25-p                                                         08/29/2017 11:09 PM
  QKX03
                                                                                      09/12/2018 11:12 AM
                                                                                      09/12/2018 11:51 AM
   25-s                                                         08/29/2017 11:09 PM
  QKX03
                Case 2:19-cr-00014-JRG-CRW Document3185-10 Filed 07/07/20 Page 3 of 7 PageID #:
                                                   2309
Exhibit # -   ALL TIMES ARE IN EASTERN (# attachments)       Eastman Seized Hard Xiaorong You's Lansing
Device        CREATED, DELETED, SENT, RECEIVED, PLACED          Drive (QKX03)      Hard Drive (QKX20)
                                                                                  09/12/2018 11:12 AM
                                                                                  09/12/2018 11:51 AM
   25-w                                                      08/29/2017 11:09 PM
  QKX03
                                                                                   09/12/2018 11:12 AM
                                                                                   09/12/2018 11:51 AM
   25-x                                                      08/29/2017 11:09 PM
  QKX03
                                                                                   09/12/2018 11:12 AM
                                                                                   09/12/2018 11:51 AM
   25-y                                                      08/29/2017 11:09 PM   09/12/2018 11:12 AM
  QKX03                                                                            09/12/2018 11:51 AM
   26-a                                                      08/29/2017 11:09 PM
  QKX03
   26-b                                                      08/29/2017 11:09 PM
  QKX03
   26-c                                                      08/29/2017 11:09 PM
  QKX03
   26-d                                                      08/29/2017 11:09 PM
  QKX03
   26-e                                                      08/29/2017 11:09 PM
  QKX03
   26-f                                                      08/29/2017 11:09 PM
  QKX03
   26-g                                                      08/29/2017 11:09 PM
  QKX03
   26-h                                                      08/29/2017 11:09 PM
  QKX03
   26-i                                                      08/29/2017 11:09 PM
  QKX03
                                                                                   09/12/2018 11:12 AM
                                                                                   09/12/2018 11:51 AM
   26-t                                                      08/29/2017 11:09 PM
  QKX03
                                                         )                         09/12/2018 11:12 AM
                                                                                   09/12/2018 11:51 AM
                Case 2:19-cr-00014-JRG-CRW Document4185-10 Filed 07/07/20 Page 4 of 7 PageID #:
                                                   2310
Exhibit # -   ALL TIMES ARE IN EASTERN (# attachments)   Eastman Seized Hard Xiaorong You's Lansing
Device        CREATED, DELETED, SENT, RECEIVED, PLACED      Drive (QKX03)     Hard Drive (QKX20)
   26-v                                                  08/29/2017 11:09 PM
  QKX03
                                                                               09/12/2018 11:12 AM
                                                                               09/12/2018 11:51 AM
   26-ff                                                 08/29/2017 11:09 PM   09/12/2018 11:12 AM
  QKX03                                                                        09/12/2018 11:51 AM
   26-hh                                                 08/29/2017 11:09 PM
  QKX03
   26-ii                                                 08/29/2017 11:09 PM
  QKX03
   26-jj                                                 08/29/2017 11:09 PM
  QKX03
   26-kk                                                 08/29/2017 11:09 PM
  QKX03
   26-ll                                                 08/29/2017 11:09 PM
  QKX03
  26-mm                                                  08/29/2017 11:09 PM
  QKX03
   26-nn                                                 08/29/2017 11:09 PM
  QKX03
   26-oo                                                 08/29/2017 11:09 PM
  QKX03
   26-pp                                                 08/29/2017 11:09 PM
  QKX03
   26-qq                                                 08/29/2017 11:09 PM
  QKX03
   26-rr                                                 08/29/2017 11:09 PM
  QKX03
   26-ss                                                 08/29/2017 11:09 PM
  QKX03
   26-tt                                                 08/29/2017 11:09 PM
  QKX03
   26-uu                                                 08/29/2017 11:09 PM
  QKX03

                Case 2:19-cr-00014-JRG-CRW Document5185-10 Filed 07/07/20 Page 5 of 7 PageID #:
                                                   2311
    Exhibit # -   ALL TIMES ARE IN EASTERN (# attachments)    Eastman Seized Hard Xiaorong You's Lansing
P   Device
       26-vv
                  C                                              Drive (QKX03)
                                                              08/29/2017 11:09 PM
                                                                                   Hard Drive (QKX20)

      QKX03
                                                                                    09/12/2018 11:12 AM
                                                                                    09/12/2018 11:51 AM
       17-d                                                                         09/12/2018 11:12 AM
      QKX20                                                                         09/12/2018 11:51 AM
       17-e                                                                         09/12/2018 11:12 AM
      QKX20                                                                         09/12/2018 11:51 AM
       17-f                                                                         09/12/2018 11:12 AM
      QKX20                                                                         09/12/2018 11:51 AM
       27-a                                                   08/29/2017 11:09 PM   09/12/2018 11:12 AM
      QKX03                                                                         09/12/2018 11:51 AM
       27-b                                                   08/29/2017 11:09 PM   09/12/2018 11:12 AM
      QKX03                                                                         09/12/2018 11:51 AM
       27-c                                                   08/29/2017 11:09 PM   09/12/2018 11:12 AM
      QKX03                                                                         09/12/2018 11:51 AM
       27-d                                                   08/29/2017 11:09 PM   09/12/2018 11:12 AM
      QKX03       (                                                                 09/12/2018 11:51 AM
       27-e                                                   08/29/2017 11:09 PM   09/12/2018 11:12 AM
      QKX03                                                                         09/12/2018 11:51 AM
       28-a                                                   10/01/2017 04:01 AM
      QKX03                                                   02/11/2018 08:32 PM
                                                                                    09/12/2018 11:11 AM
                                                                                    09/12/2018 11:51 AM
       28-b                                                   10/01/2017 04:01 AM
      QKX03                                                   02/11/2018 08:32 PM
                                                                                    09/12/2018 11:11 AM
                                                                                    09/12/2018 11:51 AM
       28-c                                                   10/01/2017 11:48 AM
      QKX03                                                   02/11/2018 08:32 PM
                                                                                    09/12/2018 11:11 AM
                                                                                    09/12/2018 11:51 AM
       28-d                                                   08/29/2017 11:09 PM   09/12/2018 11:12 AM
      QKX03                                                                         09/12/2018 11:51 AM



                      Case 2:19-cr-00014-JRG-CRW Document6185-10 Filed 07/07/20 Page 6 of 7 PageID #:
                                                         2312
Exhibit # -   ALL TIMES ARE IN EASTERN (# attachments)   Eastman Seized Hard Xiaorong You's Lansing
Device        CREATED, DELETED, SENT, RECEIVED, PLACED      Drive (QKX03)      Hard Drive (QKX20)
   28-f                                                  08/29/2017 11:09 PM  09/12/2018 11:12 AM
  QKX03                                                                       09/12/2018 11:51 AM
   28-h                                                  08/29/2017 11:09 PM   09/12/2018 11:12 AM
  QKX03                                                                        09/12/2018 11:51 AM
   28-i                                                  08/29/2017 11:09 PM   09/12/2018 11:12 AM
  QKX03                                                                        09/12/2018 11:51 AM
   28-k                                                  08/29/2017 11:09 PM   09/12/2018 11:12 AM
  QKX03                                                                        09/12/2018 11:51 AM
   28-m                                                  08/29/2017 11:09 PM   09/12/2018 11:12 AM
  QKX03                                                                        09/12/2018 11:51 AM




                Case 2:19-cr-00014-JRG-CRW Document7185-10 Filed 07/07/20 Page 7 of 7 PageID #:
                                                   2313
